Citation Nr: 0005695	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-18 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to an increased rating for lumbar 
paravertebral myositis, with discogenic disease at L4-5 and 
degenerative osteoarthritis of the spine, currently evaluated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose A. Juarvez




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision of the San Juan, 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO), which granted an increased rating to 20 percent for the 
veteran's service-connected low back disorder and denied a 
permanent and total disability rating for pension purposes.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in April 1994.  The RO 
received his substantive appeal in May 1994.  The veteran's 
private psychiatrist, Dr. Jose A. Juarvez, presented 
testimony on his behalf at a personal hearing held by the 
Hearing Officer (HO) at the local VARO in May 1996.  It is 
noteworthy to point out that this testimony was in reference 
to the veteran's pension claim only.  Following additional 
evidentiary development, the HO confirmed and continued the 
denial of the veteran's pension claim by decision and 
supplemental statement of the case (SSOC) issued in May 1997.  
Parenthetically, it is noted that the veteran's sole 
compensably rated nonservice-connected disability is 
residual-type schizophrenia.  On November 7, 1996, various 
amendments became effective regarding sections of the VA 
Schedule for Rating Disabilities (Rating Schedule) pertaining 
to Mental Disorders.  The RO informed the veteran of these 
new regulations in the May 1997 SSOC.

The issue of an increased rating for lumbar paravertebral 
myositis, with discogenic disease at L4-5 and degenerative 
osteoarthritis of the spine, will be addressed in the REMAND 
section of this decision.



FINDINGS OF FACT

1.  The veteran's DD Form 214 shows that he served on active 
duty for more than 90 days during a period of war and was 
honorably discharged.

2.  The May 1996 personal hearing testimony of Dr. Juarvez 
regarding the nature and severity of the veteran's 
nonservice-connected mental disorder constitutes competent 
medical evidence of permanent and total disability productive 
of unemployability.

3.  The evidence of record indicates that the appellant has 
no current income.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met: (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran served on active duty for more than 90 days 
(beginning in October 1973) during a period of war (Vietnam 
era) and his service was honorable.  He has stated that he 
and his children have no current income.  See Income, Net-
Worth and Employment Statement of December 1994.  During the 
course of the May 1996 hearing, Dr. Juarvez portrayed the 
veteran's nonservice-connected mental disorder as being far 
worse than reflected by the other medical evidence of record.  
He felt that the veteran has an active psychosis, rather than 
residual-type schizophrenia, and that it was this disorder 
which caused him to quit his job at the Post Office.  
Presuming all this evidence as true, the Board concludes that 
the appellant's claim is well grounded.  See King, supra.




ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

In the instant case, the veteran also contends that his 
service-connected low back disorder is far more disabling 
than its current disability evaluation suggests.  In 
addition, he maintains that he is entitled to nonservice-
connected pension benefits.  Specifically, he asserts that, 
because of nonservice-connected mental disorder, he is not 
able to obtain and maintain any gainful employment.  
Therefore, he believes that he is entitled to the benefits 
sought.

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In addition, the veteran's 
allegation that his lumbar paravertebral myositis, with 
discogenic disease at L4-5 and degenerative osteoarthritis of 
the spine, has increased in severity is also considered to be 
well grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a 
well-grounded claim for an increased rating).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In regard to nonservice-connected pension benefits, the law 
provides that such benefits are available to veterans who 
meet certain income and service requirements, in addition to 
being deemed permanently and totally disabled.  38 U.S.C.A. 
§§ 1521, 1522 (West 1991).  The issue currently before the 
Board is whether the veteran is permanently and totally 
disabled for VA pension purposes within the meaning of 
governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 
3.342, 4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 
4.27 (1999).

In adjudicating claims for a permanent and total disability 
rating for pension purposes, the Court has stressed the need 
to ascertain all disabilities affecting employability, 
accumulate medical data pertinent to the nature and severity 
of those disorders, and rate those entities under the VA's 
Rating Schedule.  Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
Court further noted that the VA should also make sure that 
each of the veteran's disabilities has been assigned a rating 
under the Rating Schedule.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).

A review of the record reveals that the veteran's sole 
service-connected disorder is lumbar paravertebral myositis, 
with discogenic disease at L4-5 and degenerative 
osteoarthritis of the spine, which is currently assigned a 20 
percent disability rating.  His rated nonservice-connected 
disabilities are: residual-type schizophrenia, currently 
assigned a 30 percent rating; transient situational 
disturbance, currently assigned a noncompensable disability 
rating; and peptic ulcer disease, currently assigned a 
noncompensable disability rating.

Initially, the Board observes that the veteran was last 
afforded VA examination with respect to his service-connected 
low back disorder in June 1997 and his nonservice-connected 
mental disorders in December 1996.  Moreover, it does not 
appear that he was ever afforded a compensation and pension 
evaluation with respect to his chronic peptic ulcer disease.  
In addition, the Board notes that none of the veteran's VA 
examiners have commented as to the degree to which each of 
the his various disabilities affect his employability.  
Clearly, additional assistance is necessary.  See Proscelle, 
supra (where an appellant claims that his conditions are 
worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current conditions, VA's duty to assist includes 
providing new examinations).

In addition, it is noted that during the course of the 
veteran's May 1996 hearing, 
Dr. Juarvez portrayed the veteran's nonservice-connected 
mental disorder as being far worse than reflected by the 
other medical evidence of record.  The Court has stated that 
an opinion regarding current health or degree of disability 
is very probative, particularly if supported by clinical 
data, because the doctor has personal knowledge (the 
examination).  See Guerrieri v. Brown, 4 Vet. App. 467, 471-
72 (1993) and generally Layno v. Brown, 6 Vet. App. 465, 470 
(1995).  Although 
Dr. Juarvez indicated that he would forward copies of the 
veteran's treatment records to VA, he failed to do so.  
Moreover, there has been no independent effort by VA to 
obtain these pertinent treatment records.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected and 
nonservice-connected disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies, to include records of 
treatment received from Dr. Juarvez.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should then schedule the 
veteran for VA general medical, 
psychiatric, gastrointestinal and 
orthopedic examinations for purposes of 
determining the nature and severity of 
the veteran's 
service-connected low back disorder and 
whether or not he is permanently and 
totally disabled for pension purposes.  
All indicated tests and studies, to 
include appropriate range of motion 
studies, should be done.  All subjective 
complaints and objective findings should 
be reported in detail.  As to his 
orthopedic disabilities, the examiner 
should provide a thorough description of 
any observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations.  Therefore, 
the veteran's claims folder should be 
made available to each examiner prior to 
his/her examination of the veteran, and 
the examiners are asked to review the 
claims folder prior to the examinations 
in order to reconcile the clinical 
reports of record.  In addition, the 
examiners should render an opinion as to 
the severity of each disability found and 
the impact each disability has, whether 
singularly or in combination, on the 
veteran's employability.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO should then re-adjudicate the 
issues of entitlement to: (1) an 
increased disability rating for service 
connection for lumbar paravertebral 
myositis, with discogenic disease at L4-5 
and degenerative osteoarthritis of the 
spine; AND (2) a permanent and total 
disability rating for pension purposes.

5.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he and his accredited representative 
should be furnished a SSOC in accordance 
with 38 U.S.C.A. § 7105 (West 1991), 
which includes a summary of additional 
evidence submitted and any additional 
applicable laws and regulations.  This 
document should also include detailed 
reasons and bases for the decisions 
reached.  Thereafter, the veteran should 
be afforded the opportunity to respond 
thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the veteran's appeals.  Therefore, the veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(1999) failure to cooperate by attending any portion of the 
requested VA examination may result in an adverse 
determination, in whole or in part.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determinations warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


